410 F.2d 1375
Edgar E. EVANS, Appellant,v.ALABAMA STATE BOARD OF EDUCATION et al., Appellees.
No. 26264.
United States Court of Appeals Fifth Circuit.
May 29, 1969.

Charles S. Conley, Montgomery, Ala., William H. Thomas, Montgomery, Ala., of counsel, for appellant.
T. W. Thagard, Jr., Maury Smith, Montgomery, Ala., MacDonald Gallion, Atty. Gen. of Alabama, Gordon Madison, Asst. Atty. Gen., Montgomery, Ala., Goodwyn, Smith & Bowman, Montgomery, Ala., for appellees.
Before TUTTLE and SIMPSON, Circuit Judges, and CASSIBRY, District judge.
PER CURIAM:


1
We have carefully considered the briefs, the record and supplemental record, together with documents filed with this court and can find no basis for reversing the judgment of the trial court.  That judgment followed from a motion for summary judgment filed by the appellee, Alabama State Board of Education.  We conclude that the trial court correctly determined that 'the pleadings, depositions, affidavits and exhibits reflect that there is no genuine issue as to any material fact.'  We take this judgment to mean that there exists no issue as to any material fact touching on any federally protected right, such questions as are in the litigation being purely matters over which the federal court has no jurisdiction.


2
The judgment is affirmed.